UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2012 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-11050 Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Memphis Clark Tower, 5100 Popular Avenue, Ste. 2700, Memphis, TN 38137 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code: (901) 414-0003 233 North Garrard, Rantoul, IL 61866 Fiscal year December 31 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 10, 2012, 81,304,504 shares of registrant’s common stock, par value $0.0001, were outstanding. DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Quarterly Report on Form 10-Q for the period ended March 31, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets 5 Unaudited Condensed Consolidated Statements of Operations 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 2 FORWARD-LOOKING STATEMENTS This report includes forward-looking statements with-in the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed future results of operations, our total market opportunity and our business plans and objectives set forth under the sections entitled "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements are not guarantees of performance. Our future results and requirements may differ materially from those described in the forward-looking statements. Many of the factors that will determine these results and requirements are beyond our control. In addition to the risks and uncertainties discussed in "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," investors should consider those discussed under "Risk Factors, and elsewhere herein, and in other filings with the SEC." These forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements to reflect changes in our business anticipated results of our operations, strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2012 4 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, As of December 31, 2011 (Unaudited) ASSETS Current Cash $ $ Total Assets $ $ LIABILITIES Current Accounts payable and accrued expenses $ $ Income taxes payable Loans payable to a related party Contingent consideration payable Total Liabilities STOCKHOLDERS' DEFICIT Common stock Authorized: Preferred stock, Series A convertible : 50,000,000 shares authorized, par value: $0.0001 (Note 1 below) Common stock: 300,000,000 shares authorized, par value: $0.0001 (Note 1 below) Issued and Outstanding: Preferred stock: 7,732,824 shares Common stock: 81,304,504 shares Additional paid-in capital (Note 2 below) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (1) The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 3. (2) The March 9, 2011 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2012 and 2011 Revenue $ $
